DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second urging member cited in claim 6 must be shown or the feature(s) canceled from the claim(s). The specification states in paragraph [0031] that “the elastic member 405b is configured to urge the pin stage 404 toward the state of the pin stage 404 illustrated in Fig. 3A from the state illustrated in Fig. 3B.” However, elastic element 403 is the only urging member shown in figures 1, 2, 3A and 3B. It is not connected to the base member 405 and serves the purpose of urging the positioning pin towards the substrate stage. Figure 4A and 4B show urging member 405b connected to members 404c and 405c, which are not present in figures 1, 2, 3A and 3B, and additionally no first urging member 403 is present in figures 4A and 4B showing the embodiment of claim 6. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "first urging member" and “second urging member” in claims 1, 6, and 7. Within the specification, elastic members 403 and 405b (i.e. springs) serves as “an urging member” or “any urging member”. The specification also states that in other embodiments, a magnet could be used. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 6 recites a "second urging member", however the specification lacks an element specifically denoted as a "second urging member." Elastic member 403 serves as "an urging member" or "any urging member", and elastic member 405b is denoted also as "an urging member”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miya (US PG Pub No. 20060027323) in view of Kurita (US Patent No. 7499767).
In regards to claim 1, Miya teaches
A substrate holding device for holding a substrate, comprising: 
a substrate stage (spin base 21) for supporting the substrate; 
a stage drive mechanism (see at least rotation shaft 15 and motor 2; Miya page 15 paragraph 0024: Linked with a rotation shaft 15 which is a drive shaft of a motor 2 (which corresponds to the "substrate rotator" of the invention) serving as a rotation drive mechanism, the spin chuck 1 rotates. NOTE: spin chuck 1 relates to the majority of the invention, including spin 21 and therein all attached) for causing the substrate stage (spin base 21) to move; 
a positioning pin (chuck pins F1-F3/S1-S3) for positioning the substrate on the substrate stage (spin base 21); 
the positioning pin (chuck pins F1-F3/S1-S3); and 
the positioning pin (chuck pins F1-F3/S1-S3), 
wherein the positioning pin (chuck pins F1-F3/S1-S3) is configured to move together with the substrate stage (spin base 21) by the stage drive mechanism (see at least rotation shaft 15 and motor 2), and the positioning pin (chuck pins F1-F3/S1-S3) moving together with the substrate stage (spin base 21) allows the substrate to be positioned on the substrate stage (spin base 21).
Miya fails to disclose “first urging members each urging” the positioning chuck and “a stopper member capable of applying a force against the urging member to” the positioning pin. 
However, Kurita teaches a common frame 139 that has a biasing device 135 that may include a coil spring 141 that urges the body 127 of the pusher 109 towards the substrate. Additionally, it also 

    PNG
    media_image1.png
    488
    557
    media_image1.png
    Greyscale

Miya and Kurita are considered to be analogous to the claimed invention because they are in the same field of apparatuses made for the purpose of positioning a substrate relative to a support stage. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miya to incorporate the teachings of Kurita and adapt an urging member and stopper member and base into the pin assembly structure, where the base member 139 of Kurita would sit in lieu of the lever 36 present in Miya’s proposed polishing apparatus. This would make it possible for rough alignment to be performed despite variations in substrate size, thereby reducing and/or minimizing e-beam scan areas and/or scan times during lithographic processing. As described further below, such substrate alignment may be performed quickly and inexpensively, and may be employed with other substrate processing steps and/or during device testing (Kurita page 14 column 3 lines 31-37).


The substrate holding device according to claim 1, further comprising: 
a base member (Kurita common frame 139) whose position is fixed, wherein the stopper member (Kurita stop 145) is fixed to the base member (Kurita common frame 139).

In regards to claim 3, Miya as modified teaches
The substrate holding device according to claim 1, further comprising: 
a positioning pin stage (see at least first and second interlocker rings 34 and 44), 
wherein the positioning pin (chuck pins F1-F3/S1-S3) is fixed (see link mechanism 31) to the positioning pin stage (see at least first and second interlocker rings 34 and 44), 

    PNG
    media_image2.png
    560
    656
    media_image2.png
    Greyscale

and the positioning pin stage (see at least first and second interlocker rings 34 and 44) is configured to be capable of engaging with and disengaging from the substrate stage (spin base 21).



The substrate holding device according to claim 3, wherein 
the positioning pin stage (see at least first and second interlocker rings 34 and 44) is configured to be movable between (1) an engagement position at which the positioning pin stage (see at least first and second interlocker rings 34 and 44) engages with the substrate stage (spin base 21) and (2) a disengagement position at which the positioning pin stage (see at least first and second interlocker rings 34 and 44) disengages from the substrate stage (spin base 21), the engagement position and the disengagement position being separate from each other in a direction perpendicular (Miya page 16 paragraph 0032: The first and the second interlocker rings 34 and 44 are capable of ascending and descending along the axial line of rotations of the spin base 21. When the first interlocker ring 34 ascends and descends, the chuck pins F1 through F3 operate, whereas when the second interlocker ring 44 ascends and descends, the chuck pins S1 through S3 operate; page 18 paragraph 0048: As shown in FIG. 4, plural (three in this embodiment) guide shafts 47 are disposed on the top surface of the first interlocker ring 34 such that the guide shafts 47 are apart from each other by approximately equal angles and project upright toward above along the rotation shaft 15. The guide shafts 47 penetrate the bottom plate 212 of the spin base 21, and are held by a bush 48 which is disposed in the spin base 21 in such a manner that the guide shafts 47 can ascend and descend. Hence, while posturing itself horizontally, the first interlocker ring 34 ascends and descends together with the first rotation-side movable member 81 along the rotation shaft 15) to a top surface of the substrate stage (spin base 21).
In regards to claim 5, Miya as modified teaches
The substrate holding device according to claim 4, wherein 
the positioning pin (chuck pins F1-F3/S1-S3) includes a substrate support portion, and the positioning pin (chuck pins F1-F3/S1-S3) is configured to be capable of supporting the substrate by the 
NOTE: the phrase "configured to be capable of supporting the substrate" is a contingent limitation. In the referenced prior art has structure that is capable of performing the function as intended. 
MPEP 2111.04-II The broadest reasonable interpretation of a  system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  
See that annotated portion of the positioning pin assembly has a flat surface that is capable of supporting the substrate when moved into a position where it comes into contact with the underside of the substrate. 


    PNG
    media_image3.png
    333
    687
    media_image3.png
    Greyscale




In regards to claim 7, Miya as modified teaches
The substrate holding device according to claim 1, wherein 


In regards to claim 8, Miya as modified teaches
The substrate holding device according to claim 1, wherein 
the number of the positioning pin (chuck pins F1-F3/S1-S3) is three or more.

    PNG
    media_image4.png
    751
    690
    media_image4.png
    Greyscale


	In regards to claim 9, Miya as modified teaches

the number of the positioning pin (chuck pins F1-F3/S1-S3) is six or more (see annotated drawing).

    PNG
    media_image5.png
    751
    689
    media_image5.png
    Greyscale



In regards to claim 10, Miya as modified teaches

the substrate stage (spin base 21) has a circular top surface for supporting a circular substrate (see annotated drawing).

    PNG
    media_image6.png
    751
    689
    media_image6.png
    Greyscale


In regards to claim 11, Miya as modified teaches

the stage drive mechanism (see at least rotation shaft 15 and motor 2) has a motor (M2) for rotating the substrate stage (spin base 21; Miya page 18 paragraph [0045]: while the second rotation-side movable member 82 rotates together with the spin base 21 (that is, together with the rotation shaft 15), even when thus rotating, the second rotation-side movable member 82 can ascend and descend owing to the drive force from the second ball spring mechanisms 62), and 
the positioning pin (chuck pins F1-F3/S1-S3) is configured to position the substrate so that a center of the substrate coincides with a rotation center of the substrate stage (spin base 21; see annotated figure 11).

    PNG
    media_image7.png
    751
    689
    media_image7.png
    Greyscale


In regards to claim 12, Miya as modified teaches

the substrate holding device according to claim 1,
 wherein the substrate processing apparatus is configured to perform processing on a substrate held by the substrate holding device (Miya Background of the invention page 14 paragraph [0003]: The present invention relates to a substrate processing apparatus which performs processing, such as cleaning, of substrates of various types such as semiconductor wafers, glass substrates for photomask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates while supplying a processing liquid to these substrates).

In regards to claim 13, Miya as modified teaches
 The substrate processing apparatus according to claim 12, comprising: 
a partial polisher partially polishing the substrate held by the substrate holding device (Miya page 14 paragraph 0003: The present invention relates to a substrate processing apparatus which performs processing, such as cleaning, of substrates of various types such as semiconductor wafers, glass substrates for photomask, glass substrates for liquid crystal display, glass substrates for plasma display and optical disk substrates while supplying a processing liquid to these substrates; paragraph 0005: a processing liquid such as an etching liquid and a rinsing liquid is supplied to the top and the bottom surfaces of the substrate, and the substrate is subjected to predetermined processing).





Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 6, Miya as modified teaches
The substrate holding device according to claim 1, further comprising: 
a base member (Kurita common frame 139) whose position is fixed (via link member 31), wherein the stopper member (Kurita stop 145) is fixed to the base member (Kurita common frame 139); 
a positioning pin stage (see at least first and second interlocker rings 34 and 44), wherein the positioning pin (chuck pins F1-F3/S1-S3) is fixed (via link member 31 assembly) to the positioning pin stage (see at least first and second interlocker rings 34 and 44), and the positioning pin stage (see at least first and second interlocker rings 34 and 44) is configured to be capable of engaging with and disengaging from the substrate stage (spin base 21; see explanation in rejection of claim 4). 
the positioning pin stage (see at least first and second interlocker rings 34 and 44) is connected to the base member (Kurita common frame 139) .
What Miya fails to teach is that the connection is through a second urging member, and the second urging member is configured to urge the positioning pin stage (see at least first and second interlocker rings 34 and 44) in a direction opposite to a direction in which the positioning pin stage (see at least first and second interlocker rings 34 and 44) moves together with the substrate stage (spin base 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Tanaka (US PG Publication No. 2002004810) teaches a processing apparatus of the invention that includes: a processing vessel in which a vacuum can be created; a stage disposed in the processing vessel for supporting an object to be processed thereon; a clamping member supported above the stage and capable of pressing down a peripheral.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723